Order entered September 19, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-00971-CV
                                        No. 05-19-00973-CV

                              IN RE: M.B. AND V.B., RELATORS

                            On Appeal from the 196th District Court
                                     Hunt County, Texas
                            Trial Court Cause Nos. 86428 and 87706

                                       ORDER
                      Before Justices Myers, Molberg, and Nowell
        In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is DENIED in part and conditionally GRANTED in part. The Court ORDERS the trial judge,

the Honorable J. Andrew Bench, Judge of the 196th District Court of Hunt County, Texas, to

VACATE that portion of the oral order of August 2, 2019 denying Relators’ request for a jury

trial. We DENY the petition for writ of mandamus in all other respects.

        We further ORDER the trial judge to file with this Court, within ten (10) days of the

date of this order, a certified copy of his order issued in compliance with this order. Should the

trial court fail to comply with this order, the writ will issue.

                                                         /s/       ERIN A. NOWELL
                                                                   JUSTICE